Citation Nr: 0428354	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 
29, 2000, for the award of a 50 percent rating for headaches, 
contraction and sinus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to July 
1993.  He had service in Southwest Asia from December 26, 
1990, to May 17, 1991.  

This case came to the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2000 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The July 2000 decision 
denied the claim for service connection for PTSD, while the 
September 2001 assigned an effective date of September 29, 
2000, for the veteran's service-connected headache disorder.  

In a statement dated January 2, 2003, the veteran requested 
an increased rating for his service-connected sinusitis and 
rhinitis.  In a VA form 9 received on January 3, 2003, he 
appears to be requesting entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability.  These claims are referred to the RO for 
appropriate action.

In May 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  At the hearing, the 
veteran withdrew the issue of entitlement to an increased 
rating for headaches.  

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO granted 
entitlement to service connection for muscle contraction and 
sinus headaches, evaluated as 30 percent disabling, effective 
January 21, 1997.  The veteran did not appeal.

2.  An informal claim for an increased disability rating for 
service-connected muscle contraction and sinus headaches was 
received at the RO on March 17, 1998.


CONCLUSION OF LAW

An effective date of March 17, 1998, for service-connected 
headaches, contraction and sinus, is warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board herein grants the full benefit sought on appeal, 
that is, an affective dated of March 17, 1998, for the award 
of a 50 percent rating for headaches, any defect with respect 
to VA's duty to notify and assist is harmless error.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004); see also VA Form 9, dated January 1, 2003.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2004).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2004); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
stated in Harper that the phrase "otherwise, date of receipt 
of claim" in paragraph (2) of the regulation "refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper, 10 Vet. App. at 126; see 
also VAOPGCPREC 12-98 at 3.  Such an increase must still 
exist at the same level of severity presently, of course, 
because VA compensation is awarded for present or current 
levels of disability and not for disability that existed in 
the past but no longer exists currently.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

Headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  

A written communication from a claimant or his representative 
expressing disagreement with a determination by the RO and a 
desire to contest the result will constitute an NOD.  If the 
RO gave notice that decisions on several issues were made at 
the same time, the specific determinations with which the 
veteran disagrees must be identified.  See 38 C.F.R. § 20.201 
(2004).

In January 1998, the RO granted the veteran service 
connection for a headache disorder and assigned a 30 percent 
evaluation, effective from January 21, 1997.  He was notified 
of this decision and of his appellate rights by letter dated 
January 23, 1998.  He did not appeal.  The January 1998 
rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (2004).

On March 17, 1998, the veteran indicated he was seeking an 
increased rating for his service-connected nervous condition.  
A VA hospitalization report dated in March 1998 showed that 
he was to take 600 milligrams of Ibuprofen every six hours 
for headaches.  He said that he had not had a migraine 
headache in about a year, but had daily tension headaches.

The veteran was afforded a VA neurological examination in 
April 1998, when he described his headaches as bifrontal, 
occipital, and vascular, lasting for several hours and 
occurring daily.  They were not associated with nausea or 
vomiting.  However, on one occasion the veteran had visual 
loss, and on two occasions he had numbness of his face 
associated with the headaches.  He also noted photophobia, 
phonophobia, and light-headedness associated with his 
headaches.  On one occasion, he had an apparent loss of 
consciousness.  The veteran stated that he was unable to work 
when his headaches were severe.  He was employed.  The 
examiner diagnosed migraine syndrome and stated that, "the 
veteran is unable to work when the headache is severe."  An 
August 1998 VA treatment record showed that the veteran was 
unable to work due to, in part, occasional headaches.  

In an October 1998 rating decision, the RO denied an 
increased rating for two service-connected disabilities, 
headaches and gastroenteritis.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
October 20, 1998.  On October 29, 1998 , he submitted a 
document disagreeing with "VA's denial of my claim for 
increased ratings of my service-connected disabilities."  In 
February 1999, the RO informed the veteran that the NOD he 
submitted in October 1998 was considered inadequate and not 
accepted because it did not identify the issues with which 
the veteran disagreed.  He was asked to submit an NOD 
identifying which issues he wanted to appeal.  The veteran 
did not respond.  

VA treatment records show that in February 1999 the veteran's 
prescription for Motrin, which he used to treat his 
migraines, was refilled.  In September 1999, the veteran 
complained of persistent migraine headaches, almost every 
day.  He again complained of a headache in October 1999.

The veteran submitted a claim for an increased rating on 
September 29, 2000.  VA examination in April 2001 showed very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  In September 
2001, the RO granted an evaluation of 50 percent for the 
veteran's headache disorder.  In December 2001, the veteran 
filed a notice of disagreement with the effective date of the 
50 percent rating.  In November 2002, a hearing officer 
decision and SSOC were issued.  The veteran filed a 
substantive appeal in January 2003.  He requested an 
effective date of March 17, 1998, for the 50 percent rating 
for his headaches.

The veteran offered testimony on this matter at his May 2004 
hearing before the undersigned Veterans Law Judge.  He cited 
the March 1998 claim for an increased rating for headaches as 
evidence in favor of an earlier effective date.  

Determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan, 10 Vet. App. at 
521.

With regard to determining the date of receipt of claim, the 
last final adjudication of the appropriate disability rating 
assigned for the veteran's service-connected headaches was 
the January 1998 rating decision.   On March 17, 1998, the 
veteran filed an informal claim for an increased disability 
rating for service-connected headaches.  38 C.F.R. § 3.155 
(2004).  The RO denied this claim in October 1998, and the 
veteran's statement received on October 29, 1998, was a 
timely NOD.  In the October 1998 rating decision, the RO 
denied only two claims, one of which was entitlement to an 
increased rating for headaches.  The veteran replied that he 
disagreed with the denial of his claims for his "service-
connected disabilities."  The Board finds that he adequately 
identified the determination with which he disagreed.  See 
38 C.F.R. § 20.201.  

Therefore, the Board will examine the relevant evidence of 
record to see whether it is "ascertainable" that a 50 
percent rating was warranted.  See Hazan, 10 Vet. App. at 521 
(holding that, at the time that new evidence was received 
which constituted a claim for an increase, the question 
before the Board was:  On the basis of that evidence and all 
prior evidence, when was an increase in disability 
"ascertainable"?).  

Review of the evidence of record persuades the Board a 50 
percent evaluation was mandated for the symptoms associated 
with the veteran's service-connected headaches according to 
the schedular criteria set forth under diagnostic code 8100.  
The probative weight of the veteran's statements about the 
extent and frequency of his subjective symptoms are credible 
when compared with the evidence of record, which showed that 
he sought regular treatment for headaches and used 
prescription medication on a regular basis.  See VA 
hospitalization report, dated March 16 to March 23, 1998; VA 
examination report, dated April 3, 1998.  The headaches 
described by the veteran were very frequent, i.e., daily, and 
were productive of severe economic inadaptability.  The VA 
examiner in April 1998 stated that the veteran was unable to 
work when his headaches were severe.  Thus, the Board holds 
that the evidence supports a grant of a 50 percent disability 
rating for headaches, effective March 17, 1998.


ORDER

Entitlement to an effective date of March 17, 1998, for a 50 
percent disability rating for service-connected headaches, 
contraction and sinus, is granted, subject to the applicable 
criteria governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
should take this opportunity on remand to provide a letter to 
the veteran fulfilling the above requirements for the issue 
of entitlement to service connection for PTSD.

The veteran served on in the Persian gulf during the Gulf 
War.  He claims service connection for PTSD due to stressors 
he allegedly experienced during his service.  His service 
personnel records show that during that period he served as a 
forward observer.  He was on a temporary detail from his 
permanent duty station in Germany.  He stated that his job 
was calling in air strikes.  One of his friends, Sergeant 
S.C. (see hearing transcript, p. 5), was killed by friendly 
fire during the veteran's service in the Gulf.  The veteran 
and Sergeant S.C. had come from Germany together.  The 
circumstances surrounding the death were reportedly as 
follows:  The veteran was calling in air strikes.  He heard 
over a special radio which was only accessible to forward 
observers that Sergeant S.C. had just been killed by friendly 
fire.  He felt fearful and guilty that he may have called in 
an air strike that killed his friend.  He had to continue his 
job of calling in air strikes.  This has been the stressor he 
alleges has caused his PTSD.  

A number of treatment reports show a PTSD diagnosis (among 
other diagnoses) based on the aforementioned stressor.  
Regardless of diagnosis, service connection for PTSD requires 
credible evidence of an in-service stressor. 38 C.F.R. § 
3.304(f).  In various statements (e.g., July 2000 VA 
examination, June 1999 hospital treatment report, December 
2000 treatment report, a February 2000 written statement, and 
May 2004 testimony before the undersigned Veterans Law 
Judge), the veteran has related his stressor.  

In a March 2002 development memo, the Board directed the RO 
to contact the service department office which assists in 
verifying stressors, so that an effort could be made to 
verify the stressor of the veteran in the instant case.  Such 
action was not taken, as the regulations authorizing the 
Board to conduct such development were invalidated in the 
intervening time period.  Regardless, the service department 
office in question has recently been renamed the U.S. Armed 
Services Center for Unit Records Research (CURR). 

In reviewing the veteran's stressor statement, dated in 
September 2000, the Board notes that he identifies the 
stressor event which he asserts may have taken place in 
February 1991.  The event is listed above.  His description 
and placement of the event in February 1991 appears to be 
sufficiently detailed to allow verification to be attempted 
by CURR.  The Board knows from experience with other veterans 
cases that CURR is capable of providing unit histories for 
the time a veteran was with his unit, and such histories 
often include information verifying air strikes and those 
killed during air strikes. 

In any event, VA duty to assist the veteran requires that 
efforts be made to verify, through CURR, his alleged Persian 
Gulf stressors.  This particularly includes reviewing unit 
histories from the time he was in the Gulf, as such may 
verify the air strikes, the day of death of the veteran's 
comrade, and the veteran's duties at that time.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Should the veteran's reported stressor be verified, another 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified stressor.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should inform the veteran about 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim for service connection for PTSD; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  The RO should ask CURR to attempt to 
verify the stressor which the veteran 
alleges he experienced in the Persian 
Gulf during his service.  The RO should 
provide CURR with a description of the 
alleged stressor, along with copies of 
pertinent service records.  Aside from 
any information CURR may be able to 
provide on the veteran's claimed 
individualized stressor, CURR should 
provide detailed unit histories for the 
veteran's unit.  CURR should research 
whether a Sergeant S.C. from HHB 4/82 FA, 
or C 4/82 Infantry, was killed by 
friendly fire in February 1991.  Also, it 
should be determined what duties the 
veteran was performing during that time 
period.

3.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, the RO should schedule him for 
a complete and thorough VA examination by 
a psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history.  The diagnosis should be 
in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV 
(DSM-IV).  All necessary special studies 
or tests, including appropriate 
psychological testing and evaluation if 
indicated, are to be accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, the RO should readjudicate 
the veteran's claim with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



